DETAILED ACTION
Claims 1-6 are presented for examination, wherein claim 4 is currently amended; claims 1-3 and 5 are withdrawn; plus, claim 6 is newly added.
The rejection of claim 4 over Huang is withdrawn as a result of the amendment to said claim. However, the art is reapplied, as provided infra.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 30, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (US 2004/0058228); or alternatively, Shitabta et al (Id) in view of Huang et al (US 2007/0184322).
Regarding newly amended independent claim 4, Shibata teaches a unit cell for a solid oxide fuel cell having an upper electrode layer (e.g. item 16) formed on a solid electrolyte layer (e.g. item 14); said solid electrolyte layer formed onto a lower electrode layer (e.g. item 12); and, said lower electrode layer formed on a highly porous substrate (e.g. item 10), which may be favorably made of porous metal such as a metallic foam body, wherein said solid electrolyte layer may be formed by a spray method, such as an aerosol deposition method, and wherein said deposited electrolyte may be stabilized zirconia, in which e.g. yttria is dissolved (e.g. ¶¶ 0001, 33, 39-40, and 48-49 plus e.g. Figures 1-5), wherein it is understood that said zirconia being deposited by aerosol deposition is in the form of “aerosolized metal oxide powder,” reading on “electrochemical element provided with a … electrolyte layer formed by spraying aerosolized metal oxide powder onto an electrode layer that is formed on/over a metal support,” alternatively, the process limitation “formed by spraying aerosolized … powder” patentably do not distinguish the claimed product, e.g. MPEP § 2113,
wherein said lower electrode layer is at least partially located between said solid electrolyte layer and said highly porous substrate (e.g. Figures 1-3 and 4-5), reading on “the electrode layer is at least partially disposed between the metal support and the electrolyte layer.”

Shibata teaches said highly porous substrate preferably has a surface roughness Ra of less than or equal to 1 µm, since rougher surfaces increases the risk of pinholes in said lower electrode layer, said solid electrode layer, and said upper electrode layer; and, Shibata further teaches said lower electrode layer may have a surface roughness Ra of less than or equal to 1 µm, since rougher surfaces increases the risk of pinholes in said solid electrode layer and said upper electrode layer (e.g. ¶¶ 0035 and 57 plus e.g. supra), but does not expressly teach the limitation “the electrolyte layer has a region with a surface roughness (Ra) of 1.0 µm or less.”
However, said solid electrolyte layer that may be composed of said stabilized zirconia, in which e.g. yttria is dissolved, is applied by aerosol spray on an upper surface of said lower electrode, wherein said lower electrode has an upper surface with a surface roughness of 1 µm or less, so the lower surface of said solid electrolyte layer deposited thereon by aerosol spray would likewise have a surface roughness of 1 µm or less, further noting that Shibata teaches a substantially identical product made by an identical or substantially identical process (e.g. supra, compared with instant specification, at e.g. ¶¶ 0044, 67-68, 79, 93, 97, 100, and 105), e.g. MPEP § 2112.01, reading on said limitation. 
In the alternative, it would have been obvious to a person to minimize the roughness of the upper surface of said solid electrolyte layer to 1 µm or less, since Shibata teaches the surface roughness of each of the lower layers, i.e. said highly porous substrate and said lower electrode layer, affects the risk of pinholes on each of the respective layers above, so the surface roughness may be optimized to preferably 1 µm or less, and further since said upper electrode layer is on said solid electrolyte layer, it would suggest to a person of ordinary skill in the art to minimize the surface roughness of an upper surface of said solid electrolyte layer to 1 µm or less, to reduce the risk of pinholes in said upper electrode layer, which is applied on said solid electrolyte layer, reading on said limitation.

Shibata does not expressly teach said electrolyte layer being “dense,” as claimed in the preamble, or “the electrolyte layer has a density of 90% or more.”
However, a prima facie case of obviousness is established since Shibata teaches a substantially identical product formed by an identical or substantially identical process (e.g. supra, compared with instant specification, at ¶¶ 0044, 67-68, 79, 93, 97, 100, and 105), e.g. MPEP § 2112.01, severably reading on said limitations.
In the alternative, Huang teaches a membrane-electrode assembly (hereinafter “MEA,” item 200) of a solid oxide fuel cell, wherein said MEA includes a dense ion-conducting oxide electrolyte layer (e.g. item 102) composed of e.g. yttria-stabilized zirconia (“YSZ”) used in conjunction with a porous electrode layers, wherein said ion-conducting oxide electrolyte layer has a density preferably greater than 90% relative to the maximum theoretical material density, and more preferably greater than 95%, said greater than 90% density of said electrolyte membrane decreases activation loss and improves the power density of the fuel cell (e.g. ¶¶ 0013, 42-43, 70-77, and 80-81).
As a result, it would have been obvious to optimize the yttrium-stabilized zirconia solid electrolyte layer of Shibata to a density of greater than 90 or 95% of theoretical density, since Huang teaches increasing the density of a solid oxide fuel cell YSZ electrolyte decreases activation loss and improves the power density of the fuel cell, reading on said limitations.
Regarding newly add claim 6, Shibata or Shibata as modified teaches the unit cell of claim 4, wherein said highly porous substrate may be made of porous metal (e.g. supra), wherein Shibata further teaches said highly porous substrate may be porous alloy (Ni—Cr) as an alloy foam body or a punched board made from SUS or Ni (e.g. ¶0040), reading on “the metal support comprises a ferrite-based stainless steel, an austenite-based stainless steel, or a nickel-based alloy.”
Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive. The applicants allege the art does not teach the limitations of the newly amended claim 4 or that of newly added claim 6.
In response, the examiner respectfully refers supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723